Citation Nr: 1753097	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-41 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than March 31, 2008, for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to service connection for mesothelioma, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970, with a prior period of Naval Reserve service from November 1966 to August 1968.  

These matters come before the Board of Veterans' Appeals (Board) from April 2012 and December 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The April 2012 rating decision denied entitlement to service connection for mesothelioma and the December 2015 rating decision (effectuating the Board's December 2015 decision) granted entitlement to service connection for hearing loss and assigned a 10 percent evaluation effective March 31, 2008.

In the December 2015 decision, in pertinent part, the Board denied the Veteran's claim for entitlement to service connection for mesothelioma.  The Veteran appealed the December 2015 decision to the United States Court of Appeals for Veterans Claims (Court) which, in a May 2017 memorandum decision, vacated the portion of the Board's decision with respect to the denial of service connection for mesothelioma, and remanded for additional development.  The Veteran's claim now returns to the Board for compliance with the instructions in the May 2017 memorandum decision.  

The issues of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss and entitlement to service connection for mesothelioma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to service connection for bilateral hearing loss on March 31, 2008.

2.  There is no evidence of any earlier formal or informal claim for bilateral hearing loss prior to March 31, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 31, 2008, for the award of service connection for bilateral hearing loss, have not been met.  38 U.S.C. § 5110 (2014); 38 C.F.R. §§ 3.155, 3.157 (in effect prior to March 24, 2015); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The earlier effective date claim arises from the Veteran's disagreement with the effective date assigned following the grant of service connection.  Because service connection has already been granted, the claim has been substantiated and no additional notice is required.  Rather, any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
II.  Earlier Effective Date

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The Veteran seeks an effective date earlier than March 31, 2008, for the grant of service connection for bilateral hearing loss.

Following a review of the record, the Board finds that an effective date prior to March 31, 2008, for the grant of service connection for bilateral hearing loss is not warranted.  

The Veteran filed a claim for entitlement to service connection for bilateral hearing loss on March 31, 2008.  In a December 2015 rating decision, the RO granted service connection for bilateral hearing loss and assigned a 10 percent disability evaluation, effective March 31, 2008, the date of the Veteran's claim for service connection for bilateral hearing loss.

The Board has reviewed the documents contained in the claims file and finds that no document dated prior to March 31, 2008, can be construed as a formal or informal claim for entitlement to service connection for bilateral hearing loss.  Moreover, neither the Veteran nor his representative has argued that he filed a claim for service connection prior to March 31, 2008.  

Instead, the Veteran argues that he should have been awarded an effective date back to 1968, as this is when his hearing loss was first detected.  However, in cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  As noted above, the Veteran filed his claim for entitlement to service connection for hearing loss on March 31, 2008, which was not within one year of his separation from service in August 1968.  Therefore, the effective date of his claim must be March 31, 2008, the date of receipt of his claim.  See Id.
An effective date earlier than March 31, 2008, for the grant of service connection for bilateral hearing loss is denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to March 31, 2008, for the grant of service connection for bilateral hearing loss is denied.


REMAND

With respect to the Veteran's claim for an initial rating in excess of 10 percent for bilateral hearing loss, the Board observes that the Veteran was last afforded a VA examination in May 2014, and evidence recently added to the claims file indicates that his symptomatology may have worsened.  In particular, in August 2014, the Veteran visited the VA clinic for a re-evaluation of his hearing.  It was noted that the Veteran was to follow up in the hearing coordination center.  VA treatment records after this date document the Veteran's continued complaints regarding poor hearing and trouble with his hearing aids.  Moreover, in his appeal on a VA Form 9 dated in August 2016, the Veteran described worsening problems and symptomatology from his bilateral hearing loss.  In light of the evidence suggesting that the Veteran's service-connected bilateral hearing loss may have worsened, the Board finds that under the duty to assist, a VA examination is necessary to clarify the current severity of the Veteran's bilateral hearing loss.

With respect to the Veteran's claim for entitlement to service connection for mesothelioma, claimed as due to asbestos exposure in service, in December 2015, the Board denied the Veteran's claim, finding that although there was a high probability of exposure to asbestos given the Veteran's military occupation, there was no evidence establishing that the Veteran had been diagnosed with mesothelioma.  As noted above, in May 2017, the Court vacated the Board's decision with respect to this denial, and remanded for additional development consistent with its memorandum decision.  In particular, the Court found that the Board provided an inadequate statement of reasons or bases for not providing the Veteran with a VA examination.  In support of this finding, the Court cited to the Veteran's respiratory complaints in the VA treatment records as evidence of recurrent symptoms of a current disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In light of the foregoing, the Veteran should be afforded a VA respiratory examination and opinion which addresses the nature and etiology of the Veteran's claimed mesothelioma.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Then, schedule the Veteran for a VA audiological
      examination.  All appropriate tests should be 
      conducted.  The entire claims file, including a copy of 
      this remand, must be made available to the examiner, 
      and the examination report should note review of the 
      file.
      
      If possible, puretone thresholds at 1000, 2000, 3000, 
      and 4000 Hertz should be recorded for each ear, and a 
      puretone threshold average derived for each ear, as 
      well as a controlled speech discrimination score for 
      each ear, in accordance with 38 C.F.R. § 4.85 and 
      4.86.
      
      The examiner should render specific findings as to the 
      impact of the service-connected bilateral hearing loss 
      on the Veteran's ability to work, as well as its effects 
      on everyday life.

3.   After the development in step 1 has been completed, 
	schedule the Veteran for a VA respiratory 
	examination to determine the nature and etiology of 
	his claimed mesothelioma.  The claims file, including 
	a copy of this remand, should be reviewed by the 
	examiner.  All necessary tests and studies should be 
	conducted.

   	(a) The examiner should indicate whether the 
   	Veteran has a diagnosed respiratory disability, 
   	to specifically include mesothelioma.
   
The examiner should note and discuss the September 2010 VA treatment record documenting complaints of tightness in the chest and shortness of breath; the October 2010, December 2011, and May 2014 statements from the Veteran that he was experiencing tightness in his chest and shortness of breath; and the April 2011 VA treatment record noting fever, chills, and a cough that was accompanied by blood and phlegm.
   	(b) If the Veteran has a current diagnosed 
   	respiratory disability, the examiner should 
   	indicate whether it is at least as likely as not
    (50 percent probability) that the Veteran's 
respiratory disability is related to his active duty service, to include asbestos exposure.
   
In rendering the required opinion, the examiner is asked to presume that the Veteran was exposed to asbestos during service.  

The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  

   If, after a review of the record, an opinion on causation 
   is not possible without resort to speculation, the VA 
   examiner is asked to clarify whether an opinion on 
   causation is beyond what may be reasonably 
   concluded based on the evidence of record, 
   considering current medical knowledge.  Any 
   additional development that would facilitate rendering 
   the opinion should be specified.
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.   Conduct any other appropriate development deemed 
	necessary.  Thereafter, readjudicate the claims,
   considering all evidence of record.  If any benefit 
   sought remains denied, the Veteran and his 
   representative must be provided a supplemental 
   statement of the case.  An appropriate period of time 
   must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


